UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 13, 2015 PERSEON CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-32526 75-1590407 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2188 West 2200 South Salt Lake City, Utah 84119 (Address of principal executive offices, including Zip Code) Registrant’s telephone number, including area code:(801) 972-5555 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.01Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing. On July 13, 2015, Perseon Corporation (the “Company”) notified The Nasdaq Stock Market (“Nasdaq”) that as of June 30, 2015, the Company’s stockholders’ equity was below the $2.5 million minimum required by Listing Rule 5550(b)(1) (the “Stockholders’ Equity Rule”).The Company was advised by Nasdaq that it would receive a letter advising the Company that (i) it is not in compliance the Stockholders’ Equity Rule and (ii) it has 45 days to submit a plan for regaining compliance with the Stockholders’ Equity Rule.The Company will monitor its stockholders equity and will consider various options to regain compliance with the Stockholders’ Equity Rule, including, but not limited to, a public offering of securities of the Company. This Current Report on For 8-K shall not constitute an offer to sell or a solicitation of an offer to buy any securities of the Company, nor will there be any sale of securities of the Company in any state or jurisdiction in which such an offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such state or jurisdiction. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PERSEON CORPORATION Date: July 15, 2015 By: /s/ William S. Barth William S. Barth Chief Financial Officer
